DETAILED ACTION
Response to Amendment
The Applicant originally submitted Claims 1-30 in the application. In the present response, the Applicant amended Claims 1 and 16. Accordingly, Claims 1-30 are currently pending in the application.
Response to Arguments
Applicant’s Arguments/Remarks filled 07/06/2022, with respect to rejection of Claims 1 and 16 under 35 U.S.C. § 102(a)(1) has been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further search and consideration, a new grounds of rejection has been set forth below necessitated by Applicant amendment to Claims 1 and 16.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Use of the word “means” (or “step for”) in a Claim with functional language creates a rebuttable presumption that the Claim element is to be treated in accordance with 35 U.S.C. 112(f). The presumption that 35 U.S.C. 112(f) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the Claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a Claim creates a rebuttable presumption that the Claim element is not to be treated in accordance with 35 U.S.C. 112(f).  The presumption that 35 U.S.C. 112(f) is not invoked is rebutted when the Claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office Action.  Similarly, Claim elements that do not use the word “means” are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
As explained in MPEP § 2181, subsection I, Claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) (bold for emphasis):
(A)	the Claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Claim limitations “means for heat dissipation” in claims 16-17, 20, 23, 25-29, “means for shieling” in claims 20-21, and “means for phase transition heat dissipation” in claim 23 have been interpreted under 35 U.S.C. 112(f), because they use a generic placeholder “means” coupled with functional language “dissipating”, “shielding” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a sufficient structural modifier.
Since the Claim limitations invokes 35 U.S.C. 112(f) or, claims 16-17, 20-21, 23 and 25-29 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
The Examiner respectfully notes that while the entirety of the specification is relevant, a review of the specification shows that the following appears to be most pertinent to the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitation: 
“means for heat dissipation” corresponding structure “step heat sink”
“means for shieling” corresponding structure “step shield”
“means for phase transition heat dissipation” corresponding structure “heat pipe”
If applicant does not intend to have the Claim limitation treated under 35 U.S.C. 112(f), applicant may amend the Claims so that it/they will clearly not invoke 35 U.S.C. 112(f), or present a sufficient showing that the Claims recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f).
For more information, See MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1-4, 9-10, 13, 16-19, 24-25, 28 are rejected under 35 U.S.C. § 103 over Smith (US 9,253,925) in view of Tsai et al (Us 2018/0211925). 
Regarding Claim 1, Smith (In Fig 8) discloses an assembly (800) comprising: 
a substrate (102), (Fig 8); 
a first integrated device (150) coupled to the substrate (102); 
a second integrated device (150) coupled to the substrate (102); 
a frame (142) coupled to the substrate (102), wherein the frame (142) at least partially surrounds the first integrated device (150) and the second integrated device (150), (Fig 8); and 
a step heat sink (802), coupled to the frame (142), wherein the step heat sink (802) is located over the first integrated device (250) and the second integrated device (250).
However, Smith does not disclose wherein the frame is configured to provide a first compartment and a second compartment, wherein at least part of the frame is located between the first integrated device and the second integrated device, and wherein the frame is coupled to the substrate such that (i) the first integrated device is located in the first component of the frame and (i) the second integrated device is located in the second compartment of the frame.
Instead Tsai (In Figs 2-4) teaches wherein the frame (22), (Fig 3B) is configured to provide a first compartment and a second compartment (Fig. 3B), wherein at least part (220) of the frame (22) is located between the first integrated device (21) and the second integrated device (21), (Fig 3B), and wherein the frame is coupled to the substrate (20), (Fig 2D) such that (i) the first integrated device (21) is located in the first component of the frame (22) and (i) the second integrated device (21) is located in the second compartment of the frame (22), (Fig 3B).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Smith with Tsai with a frame providing a first and second compartments with a portion of the frame being located between the first and second compartment and with the frame coupled to the substrate such the first and second integrated devices being located respectively in the first and second compartment to benefit from preventing EMI occurring between the electronic components (Tsai, ¶ 26, II. 4-8).
Regarding Claim 2, Smith in view of Tsai discloses the limitations of Claim 1, however Smith (In Fig 8) further discloses, wherein the step heat sink (802) comprises: a first heat sink portion (826); a third heat sink portion (822) coupled to the first heat sink portion (826); and a second heat sink portion (818) coupled to the third heat sink portion (822), wherein the third heat sink portion (822) is located between the first heat sink portion (826) and the second heat sink portion (818), and wherein the second heat sink portion (818) is non-planar to the first heat sink portion (826), (Fig 8).
Regarding Claim 3, Smith in view of Tsai discloses the limitations of Claim 2, however Smith (In Fig 8) further discloses, wherein the first heat sink portion (826), the second heat sink portion (818) and the third heat sink portion (822) are contiguous portions and/or continuous portions (Fig 8).
Regarding Claim 4, Smith in view of Tsai discloses the limitations of Claim 2, however Smith (In Fig 8) further discloses, wherein the first heat sink portion (826), the second heat sink portion (818) and the third heat sink portion (822) include at least two separate portions (826/822), (Fig 8).
Regarding Claim 9, Smith in view of Tsai discloses the limitations of Claim 1, however Smith (In Fig 8) further discloses, wherein the assembly further comprising: a first thermal interface material (TIM) (154, Col 8, II. 14-17) coupled to the first integrated device (150); and a second thermal interface material (TIM) (154) coupled to the second integrated device (150).
Regarding Claim 10, Smith in view of Tsai discloses the limitations of Claim 9, however Smith (In Fig 8) further discloses, wherein the first TIM (154, Col 8, II. 14-17) is further coupled to the step heat sink (802), (Fig 8).
Regarding Claim 13, Smith in view of Tsai discloses the limitations of Claim 1, however Smith (In Fig 8) further discloses, wherein the first integrated device (150) comprises a radio frequency (RF) device, a die (semiconductor die, Col 3, II. 30-36), an integrated device, a passive device, a filter, a capacitor, an inductor, an antenna, a transmitter, a receiver, and/or combinations thereof.
Regarding Claim 16, Smith (In Fig 8) discloses an apparatus (800) comprising: 
a substrate (102), (Fig 8); 
a first integrated device (150) coupled to the substrate (102); 
a second integrated device (150) coupled to the substrate (102); 
a frame (142) coupled to the substrate (102), wherein the frame (142) at least partially surrounds the first integrated device (150) and the second integrated device (150); and 
means for heat dissipation (802) coupled to the frame, wherein the means for heat dissipation (802) is located over the first integrated device (150) and the second integrated device (150).
However Smith does not disclose wherein the frame is configured to provide a first compartment and a second compartment, wherein at least part of the frame is located between the first integrated device and the second integrated device, and 4PATENT Qualcomm Ref. No.: QCOM-3977US (193403) wherein the frame is coupled to the substrate such that (i) the first integrated device is located in the first component of the frame and (i) the second integrated device is located in the second compartment of the frame, and wherein the frame is configured to provide electromagnetic interference (EMI) shielding between the first integrated device and the second integrated device.
Instead Tsai (In Figs 2-4) teaches wherein the frame (22) is configured to provide a first compartment and a second compartment (Fig 3B), wherein at least part (220) of the frame (22) is located between the first integrated device (21) and the second integrated device (21), and 4PATENT Qualcomm Ref. No.: QCOM-3977US (193403)wherein the frame (22) is coupled to the substrate (20), (Fig 2D) such that (i) the first integrated device (21) is located in the first component of the frame (22) and (i) the second integrated device (21) is located in the second compartment of the frame (22), (Fig 3B), and wherein the frame (22) is configured to provide electromagnetic interference (EMI) shielding between the first integrated device (21) and the second integrated device (21), (¶ 26, II. 4-8), (Fig 3B).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Smith with Tsai with a frame providing a first and second compartments with a portion of the frame being located between the first and second compartment and with the frame coupled to the substrate such the first and second integrated devices being located respectively in the first and second compartment and providing electromagnetic interference (EMI) shielding between the first and second integrated devices to benefit from preventing EMI occurring between the electronic components (Tsai, ¶ 26, II. 4-8).
Regarding Claim 17, Smith in view of Tsai discloses the limitations of Claim 16, however Smith (In Fig 8) further discloses, wherein the means for heat dissipation (802) comprises: a first heat sink portion (826); a third heat sink portion (822) coupled to the first heat sink portion (826); and a second heat sink portion (818) coupled to the third heat sink portion (822), wherein the third heat sink portion (822) is located between the first heat sink portion (826) and the second heat sink portion (818), and wherein the second heat sink portion (818) is non-planar to the first heat sink portion (826), (Fig 8).
Regarding Claim 18, Smith in view of Tsai discloses the limitations of Claim 17, however Smith (In Fig 8) further discloses, wherein the first heat sink portion (826), the second heat sink portion (818) and the third heat sink portion (822) are contiguous portions and/or continuous portions (Fig 8).
Regarding Claim 19, Smith in view of Tsai discloses the limitations of Claim 17, however Smith (In Fig 8) further discloses, wherein the first heat sink portion (826), the second heat sink portion (818) and the third heat sink portion (822) include at least two separate portions (826/822), (Fig 8).
Regarding Claim 24, Smith in view of Tsai discloses the limitations of Claim 16, however Smith (In Fig 8) further discloses, wherein the apparatus further comprising: a first thermal interface material (TIM) (154, Col 8, II. 14-17) coupled to the first integrated device (150); and a second thermal interface material (TIM) (154) coupled to the second integrated device (150).
Regarding Claim 25, Smith in view of Tsai discloses the limitations of Claim 24, however Smith (In Fig 8) further discloses, wherein the first TIM (154, Col 8, II. 14-17) is further coupled to the means for heat dissipation (802), (Fig 8).
Regarding Claim 28, Smith in view of Tsai discloses the limitations of Claim 16, however Smith (In Fig 8) further discloses, wherein the first integrated device (150) comprises a radio frequency (RF) device, a die (semiconductor die, Col 3, II. 30-36), an integrated device, a passive device, a filter, a capacitor, an inductor, an antenna, a transmitter, a receiver, and/or combinations thereof.
Claims 5, 12, 20 and 27 are rejected under 35 U.S.C. § 103 as being unpatentable over Smith in view of Tsai and further in view of Lin et al (US 2009/0091888).
 Regarding Claim 5, Smith in view of Tsai discloses the limitations of Claim 1, however Smith as modified does not disclose, wherein the assembly further comprising a shield coupled to the frame, wherein the shield is located between the frame and the step heat sink.
	Instead Lin (In Fig 2) teaches, wherein the assembly (52) further comprising a shield (582) coupled to the frame (581), wherein the shield (582) is located between the frame (581) and the step heat sink (68).
	It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Smith with Tsai and further with Lin with the assembly further comprising, a shield coupled to the frame and with the shield being located between the frame and the step heat sink to benefit from providing board level EMI shielding of external sources and various functional blocks within the module while efficiently dissipating heat from one or more electronic components, increasing reliability and the stability of the portable electronic device (Lin, ¶ 5, II. 15-24).
Regarding Claim 12, Smith in view of Tsai discloses the limitations of Claim 1, however Smith as modified does not disclose, wherein the assembly further comprising a gasket coupled to the frame and the step heat sink.
Instead Lin (In Fig 2) teaches,  wherein the assembly (52) further comprising a gasket (64) coupled to the frame (581) and the step heat (68).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Smith with Tsai and further with Lin with the assembly further comprising, a gasket coupled to the frame and the step heat sink to benefit from providing electrical path between heat-dissipating component and circuit board ground plane to ground heat-dissipating-component providing board level EMI shielding of external sources and various functional blocks within the module while efficiently dissipating heat from one or more electronic components, increasing reliability and the stability of the portable electronic device (Lin, ¶ 15, II. 9-12, ¶ 5, II. 15-24). 
Regarding Claim 20, Smith in view of Tsai discloses the limitations of Claim 16, however Smith as modified does not disclose, wherein the apparatus further comprising means for shielding coupled to the frame, wherein the means for shielding is located between the frame and the means for heat dissipation.
Instead Lin (In Fig 2) teaches, wherein the apparatus (52) further comprising means for shielding (582) coupled to the frame (581), wherein the means for shielding (582) is located between the frame (581) and the means for heat dissipation (68).
	It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Smith with Tsai and further with Lin with the apparatus further comprising means for shielding shield coupled to the frame, and with the means for shielding being located between the frame and the means for heat dissipation, to benefit from providing board level EMI shielding of external sources and various functional blocks within the module while efficiently dissipating heat from one or more electronic components, increasing reliability and the stability of the portable electronic device (Lin, ¶ 5, II. 15-24).
Regarding Claim 27, Smith in view of Tsai discloses the limitations of Claim 16, however Smith as modified does not disclose, wherein the apparatus further comprising a gasket coupled to the frame and the means for heat dissipation.
Instead Lin (In Fig 2) teaches, wherein the apparatus (52) further comprising a gasket (64) coupled to the frame (581) and the means for heat dissipation (68).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Smith with Tsai and further with Lin with the apparatus further comprising, a gasket coupled to the frame and the means for heat dissipation to benefit from providing electrical path between heat-dissipating component and circuit board ground plane to ground heat-dissipating-component providing board level EMI shielding of external sources and various functional blocks within the module while efficiently dissipating heat from one or more electronic components, increasing reliability and the stability of the portable electronic device (Lin, ¶ 15, II. 9-12, ¶ 5, II. 15-24). 
Claims 6-7, 21-22 are rejected under 35 U.S.C. § 103 as being unpatentable over Smith in view of Tsai further in view of Lin and further in view of Arnold et al (US 2004/0231872).
Regarding Claim 6, Smith in view of Tsai and further in view of Lin discloses the limitation of Claim 5, however Smith as modified does not disclose, wherein the shield includes a step shield.  
Instead Arnold (In Fig 4) teaches, wherein the shield (42, ¶ 49, II. 9-11) includes a step shield (Fig 4).  
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Smith with Tsai further with Lin and further with Arnold with the shield including a step shield to benefit from providing a low-profile EMI/RFI shielding to integrated circuit packages on the printed circuit board by couple the EMI shield metal can to grounding lead of the printed circuit board (Arnold, ¶ 10, II. 1-3,  ¶ 52, II. 1-11).
Regarding Claim 7, Smith in view of Tsai further in view of Lin and further in view of Arnold discloses the limitation of Claim 6, however Smith as modified does not disclose, wherein the step shield includes: a first shield portion; a third shield portion coupled to the first shield portion; and a second shield  portion coupled to the third shield portion, wherein the third shield portion is located between the first shield portion and the second shield portion, and wherein the second shield portion is non-planar to the first shield portion.
Instead Arnold (In Fig 4) teaches, wherein the step shield (42, ¶ 49, II. 9-11), (Fig 4) includes: a first shield portion (ramp portion in-between two horizontally flat portions); a third shield portion (horizontally flat portion in-between two ramp portions) coupled to the first shield portion (ramp portion in-between two horizontally flat portions); and a second shield portion (ramp portion in-between two horizontally flat portions) coupled to the third shield portion (horizontally flat portion in-between two ramp portions), wherein the third shield (horizontally flat portion in-between two ramp portions) portion is located between the first shield portion (ramp portion in-between two horizontally flat portions) and the second shield portion (ramp portion in-between two horizontally flat portions), and wherein the second shield portion (ramp portion in-between two horizontally flat portions) is non-planar to the first shield portion (ramp portion in-between two horizontally flat portions), (Fig 4).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Smith with Tsai further with Lin and further with Arnold with a first shield portion, a third shield portion coupled to the first shield portion  and a second shield portion coupled to the third shield portion, with the third shield portion being located between the first and second shield portions, and with the first and second shield portions being non-planar with respect to each other to benefit from providing a low-profile EMI/RFI shielding to integrated circuit packages on the printed circuit board by couple the EMI shield metal can to grounding lead of the printed circuit board (Arnold, ¶ 10, II. 1-3,  ¶ 52, II. 1-11).
Regarding Claim 21, Smith in view of Tsai and further in view of Lin discloses the limitation of Claim 20, however Smith as modified does not disclose, wherein the means for shielding includes a step shield.
Instead Arnold (In Fig 4) teaches, wherein the means for shielding (42, ¶ 49, II. 9-11) includes a step shield (Fig 4).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Smith with Tsai further with Lin and further with Arnold with the means for shielding including a step shield to benefit from providing a low-profile EMI/RFI shielding to integrated circuit packages on the printed circuit board by couple the EMI shield metal can to grounding lead of the printed circuit board (Arnold, ¶ 10, II. 1-3,  ¶ 52, II. 1-11).
Regarding Claim 22, Smith in view of Tsai further in view of Lin and further in view of Arnold discloses the limitation of Claim 21, however Smith as modified does not disclose, wherein the step shield includes: a first shield portion; a third shield portion coupled to the first shield portion; and a second shield portion coupled to the third shield portion, wherein the third shield portion is located between the first shield portion and the second shield portion, and wherein the second shield portion is non-planar to the first shield portion.
Instead Arnold (In Fig 4) teaches, wherein the step shield (42, ¶ 49, II. 9-11), (Fig 4) includes: a first shield portion (ramp portion in-between two horizontally flat portions); a third shield portion (horizontally flat portion in-between two ramp portions) coupled to the first shield portion (ramp portion in-between two horizontally flat portions); and a second shield portion (ramp portion in-between two horizontally flat portions) coupled to the third shield portion (horizontally flat portion in-between two ramp portions), wherein the third shield portion (horizontally flat portion in-between two ramp portions) is located between the first shield portion (ramp portion in-between two horizontally flat portions) and the second shield portion (ramp portion in-between two horizontally flat portions), and wherein the second shield portion (ramp portion in-between two horizontally flat portions) is non-planar to the first shield portion (ramp portion in-between two horizontally flat portions), (Fig 4).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Smith with Tsai further with Lin and further with Arnold with a first shield portion, a third shield portion coupled to the first shield portion  and a second shield portion coupled to the third shield portion, with the third shield portion being located between the first and second shield portions, and with the first and second shield portions being non-planar with respect to each other to benefit from providing a low-profile EMI/RFI shielding to integrated circuit packages on the printed circuit board by couple the EMI shield metal can to grounding lead of the printed circuit board (Arnold, ¶ 10, II. 1-3,  ¶ 52, II. 1-11).
Claims 8, 14-15, 23 and 29-30 are rejected under 35 U.S.C. § 103 as being unpatentable over Smith in view of Tsai and further in view of Boilard et al (US 9,405,335).
Regarding Claim 8, Smith in view of Tsai discloses the limitation of Claim 1, however Smith as modified does not disclose, wherein the assembly further comprising a heat pipe coupled to the step heat sink.
Instead Boilard (In Fig 2B) teaches, wherein the assembly further comprising a heat pipe (210) coupled to the step heat sink (230).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Smith with Tsai and further with Boilard with a heat pipe coupled to the step heat sink to benefit from spot cooling a computer integrated circuit such as a CPU in a side-by-side lateral or horizontal arrangement in a computer case (Boilard, Col 5, II. 26-29).
Regarding Claim 14, Smith in view of Tsai discloses the limitation of Claim 1, however Smith as modified does not disclose, wherein the assembly is implemented in a computer device such that a step heat sink side of the assembly faces a bottom side of the computer device and a substrate side of the assembly faces a keyboard side of the computer device.
Instead Boilard (In Fig 5) teaches, wherein the assembly is implemented in a computer device (500) such that a step heat sink (530) side of the assembly faces a bottom side of the computer device (500) and a substrate (550) side of the assembly faces a keyboard (504) side of the computer device (500).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Smith with Tsai and further with Boilard with a computer device such that a step heat sink side of the assembly faces a bottom side of the computer device and the substrate side of the assembly facing a keyboard side of the computer device to benefit from spot cooling a computer integrated circuit such as a CPU in a side-by-side lateral or horizontal arrangement in a computer case for extraction and dispersal away from keyboard providing comfort for the user operating the keyboard (Boilard, Col 5, II. 26-29, Col 8, II. 30-32, Degner (US 2013/0329357), ¶ 6, II. 10-14).
Regarding Claim 15, Smith in view of Tsai discloses the limitation of Claim 1, however Smith as modified does not disclose, wherein the assembly is incorporated into a particular device selected from a group consisting of a music player, a video player, an entertainment unit, a navigation device, a communications device, a mobile device, a mobile phone, a smartphone, a personal digital assistant, a fixed location terminal, a tablet computer, a computer, a wearable device, a laptop computer, a server, an internet of things (IoT) device, and a device in an automotive vehicle.
Instead Boilard (In Fig 5) teaches, wherein the assembly is incorporated into a particular device selected from a group consisting of a music player, a video player, an entertainment unit, a navigation device, a communications device, a mobile device, a mobile phone, a smartphone, a personal digital assistant, a fixed location terminal, a tablet computer, a computer, a wearable device, a laptop computer (500), a server, an internet of things (IoT) device, and a device in an automotive vehicle. 
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Smith with Tsai and further with Boilard with the assembly being incorporated into a laptop computer to benefit from spot cooling CPU by  a heat pipe laterally displaced from and not in direct contact with heat generating CPU for extraction and dispersal of heat generated by CPU with reduced overall thickness , providing a thin or slim laptop computer case (Boilard, Col 5, II. 26-29, Col 8, II. 21-32, Col 3, II. 24-30).
Regarding Claim 23, Smith in view of Tsai discloses the limitation of Claim 16, however Smith as modified does not disclose, wherein the apparatus further comprising means for phase transition heat dissipation coupled to the means for heat dissipation.
Instead Boilard (In Fig 2B) teaches, wherein the apparatus further comprising means for phase transition heat dissipation (210) coupled to the means for heat dissipation (230).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Smith with Tsai and further with Boilard with means for phase transition heat dissipation coupled to the means for heat dissipation to benefit from spot cooling a computer integrated circuit such as a CPU in a side-by-side lateral or horizontal arrangement in a computer case (Boilard, Col 5, II. 26-29).
Regarding Claim 29, Smith in view of Tsai discloses the limitation of Claim 16, however where Smith (In Fig 8) further disclose, wherein the substrate (102), the first integrated device (150), the second integrated device (150), the frame (140), and the means for heat dissipation (802) is part of an assembly (800), however Smith does not disclose, wherein the apparatus includes a computer device, and wherein a step heat sink side of the assembly faces a bottom side of the computer device and a substrate side of the assembly faces a keyboard side of the computer device.
Instead Boilard (In Fig 5) teaches, wherein the apparatus includes a computer device (500), and wherein a step heat sink (530) side of the assembly faces a bottom side of the computer device (500) and a substrate (550) side of the assembly faces a keyboard (504) side of the computer device (500).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Smith with Tsai and further with Boilard with a computer device such that a step heat sink side of the assembly faces a bottom side of the computer device and the substrate side of the assembly facing a keyboard side of the computer device to benefit from spot cooling a computer integrated circuit such as a CPU in a side-by-side lateral or horizontal arrangement in a computer case for extraction and dispersal away from keyboard providing comfort for the user operating the keyboard (Boilard, Col 5, II. 26-29, Col 8, II. 30-32, Degner (US 2013/0329357), ¶ 6, II. 10-14).
Regarding Claim 30, Smith in view of Tsai discloses the limitation of Claim 16, however Smith as modified does not disclose, wherein the apparatus includes a particular device selected from a group consisting of a music player, a video player, an entertainment unit, a navigation device, a communications device, a mobile device, a mobile phone, a smartphone, a personal digital assistant, a fixed location terminal, a tablet computer, a computer, a wearable device, a laptop computer, a server, an internet of things (IoT) device, and a device in an automotive vehicle.
  Instead Boilard (In Fig 5) teaches, wherein the apparatus includes a particular device selected from a group consisting of a music player, a video player, an entertainment unit, a navigation device, a communications device, a mobile device, a mobile phone, a smartphone, a personal digital assistant, a fixed location terminal, a tablet computer, a computer, a wearable device, a laptop computer (500), a server, an internet of things (IoT) device, and a device in an automotive vehicle.
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Smith with Tsai and further with Boilard with the apparatus being incorporated into a laptop computer to benefit from spot cooling CPU by  a heat pipe laterally displaced from and not in direct contact with heat generating CPU for extraction and dispersal of heat generated by CPU with reduced overall thickness , providing a thin or slim laptop computer case (Boilard, Col 5, II. 26-29, Col 8, II. 21-32, Col 3, II. 24-30).
Claims 11 and 26 are rejected under 35 U.S.C. § 103 as being unpatentable over Smith Fig 8 in view of Tsai and further in view of Smith Fig 1.
Regarding Claim 11, Smith Fig 8 in view of Tsai discloses the limitation of Claim 1, however Smith as modified does not explicitly disclose, wherein the step heat sink is configured to provide electromagnetic interference (EMI) shielding.
Instead Smith Fig 1 explicitly teaches, wherein the step heat sink (110) is configured to provide electromagnetic interference (EMI) shielding (Col 5 I. 1- Col 6 II. 1-3).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Smith Fig 8 with Tsai and further with Smith Fig 1 with the step heat sink providing electromagnetic interference (EMI) shielding to benefit from providing board level EMI shielding of external sources and various functional blocks within the module while efficiently dissipating heat from one or more electronic components, increasing reliability and the stability of the portable electronic device (Lin, ¶ 5, II. 15-24).
Regarding Claim 26, Smith Fig 8 in view of Tsai discloses the limitation of Claim 16, however Smith as modified does not explicitly disclose, wherein the means for heat dissipation is further configured to provide electromagnetic interference (EMI) shielding.
Instead Smith Fig 1 explicitly teaches wherein the means for heat dissipation (110) is further configured to provide electromagnetic interference (EMI) shielding (Col 5 I. 1- Col 6 II. 1-3).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Smith Fig 8 with Tsai and further with Smith Fig 1 with the means for heat dissipation providing electromagnetic interference (EMI) shielding to benefit from providing board level EMI shielding of external sources and various functional blocks within the module while efficiently dissipating heat from one or more electronic components, increasing reliability and the stability of the portable electronic device (Lin, ¶ 5, II. 15-24).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR JALALI whose telephone number is (303)297-4308.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm, Mountain Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMIR A JALALI/Examiner, Art Unit 2835     

/ZACHARY PAPE/Primary Examiner, Art Unit 2835